Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
2.	Applicant’s election without traverse of Group I, claims 1-9, 20-24, 27-33 and 35-39, in the reply filed on 01 September 2022 is acknowledged. Applicant’s election of an antigen-binding site comprising the heavy chain variable domain comprising the amino acid sequence SEQ ID NO: 77 and the light chain variable domain comprising the amino acid sequence of SEQ ID NO: 78 as the species of antigen-binding site that binds NKG2D, and the antigen-binding site comprising the heavy chain variable domain comprising the amino acid sequence SEQ ID NO: 117 and the light chain variable domain comprising the amino acid sequence of SEQ ID NO: 121 as the species of antigen-binding site that binds FLT3 is also acknowledged. Claims 7, 9, 20-21, 27-28 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 September 2022. 
3.	The restriction requirement is still deemed proper and is therefore made FINAL.

Status of Application, Amendments, and/or Claims
4.	The Response filed on 01 September 2022 has been entered in full.  Claim 8 has been amended, and claims 7, 9, 20-21, 27-28 and 34 are withdrawn. Therefore, claims 1-9, 20-24 and 27-39 are pending, and claims 1-6, 8, 22-24, 29-33 and 35-39 are the subject of this Office Action.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 01 September 2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 31-32 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claims 11-12 and 15-19 are rejected as being indefinite for reciting the limitations “90% identical to amino acids 234-332” and “Q347, Y349, L351…”, for example.  It appears that these numbers refer to positions within an amino acid sequence, however, no reference sequence is defined in the claims.  Given the variations of published sequences contained in the databases, it is unclear which amino acid positions are encompassed by the claims.  Moreover, numbering is not an inherent property of a protein sequence.  Accordingly, recitation of a number or percent identity without reference to a specific sequence is indefinite, and therefore the metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-6, 8, 22-24, 29-33 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
11.	The claims are drawn quite broadly to a  protein comprising: (a) a first antigen-binding site that binds NKG2D; (b) a second antigen-binding site that binds FLT3; and (c) an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen- binding site that binds CD 16.  The claims also recite wherein the first antigen-binding site binds to human and cynomolgus monkey NKG2D; wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain; wherein the second antigen-binding site comprises a heavy chain variable domain and a light chain variable domain; wherein wherein the first antigen-binding site comprises a heavy chain variable domain at least 90% identical to an amino acid sequence selected from: SEQ ID NO:1, SEQ ID NO:41, SEQ ID NO:49, SEQ ID NO:57, SEQ ID NO:59 and SEQ ID NO:77; and wherein the second antigen- binding site comprises (i) a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 109 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:113; (ii) a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 117 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO:121; or (iii) a heavy chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 125 and a light chain variable domain comprising an amino acid sequence at least 90% identical to SEQ ID NO: 129. The claims also recite wherein the Fc domain comprises an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgGI antibody (See also 112(b) rejection supra). The claims also recite compositions comprising said protein, and methods of treatment utilizing said protein.  Thus, the claims are drawn to a genus of polypeptides that are defined only by a desired function, or by a very limited partial structure, and a desired function (i.e., binds NKG2D, FLT3, and CD16).
12.	The specification discloses particular NKG2D and FLT3 antibodies that are defined by particular amino acid sequences for the VH domain and VL domain. The Specification also discloses the binding properties of 5 trispecific antibodies (TriNKETs) that target NKG2D, FLT3 and CD16, which were shown to bind to cell-expressed NKG2D (See Example 8) and FLT3 expressed on cancer cells (See Example 9), and enhance cytotoxicity of human NK cells towards cancer cells (See Example 11). However, there does not appear to be an adequate written description in the Specification as filed of the essential structural features the provides the recited function of binding NKG2D, FLT3 and CD16. In contrast to the constructs described in the Specification, the only factors present in the instant claims are a partial structure and a desired function. It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.

13.	In the instant case, the claims are directed to a genus of multi-specific binding proteins to NKG2D, FLT3, and CD16. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
14.	Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed multi-specific binding proteins to NKG2D, CD16 and CD33 to demonstrate possession. Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . ...” The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.” The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
15.	For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key. For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient. By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient. 

16.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).

17.	Based on the instant disclosure of 5 trispecific antibodies (TriNKETs) that target NKG2D, FLT3 and CD16, one skilled in the art would not know which residues in the CDRs are critical for binding each of the target proteins.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 5 TriNKETs, along with the disclosed variants less than the required 6 CDRs for binding, as well as antibodies that encompass op to 10% variations in the VH and VL including the CDRs , to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding NKG2D, FLT3 and CD16.
18.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited by Applicant).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 1996. 262:732-745; cited by Applicant) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left column).  De Pascalis, et al. (Journal of Immunology, 2002. 169:3076-3084; cited by Applicant) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column).  Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). In this instant case, neither the prior art nor the Applicant’s disclosure defines sufficient representative antibodies, and/or sufficient structure/function correlation between modifying the VH CDR or VL CDR regions of the disclosed antibodies that maintain specific binding to NKG2D, FLT3 and CD16 to satisfy the written description requirement.
19.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881; cited by Applicant) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162; cited by Applicant) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left column) but certain residues have been identified as important for maintaining conformation.
20.	In the absence of sufficient direction and guidance, the disclosure of 5 species of TriNKETs that bind NKG2D, FLT3 and CD16, does not provide sufficient written description for the entire genus of proteins that is encompassed by the claims.
21.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
22.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of TriNKETs that bind NKG2D, FLT3 and CD16, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
23.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.

Summary
24.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
December 3, 2022